



Exhibit 10.4
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN EXEMPTION FROM REGISTRATION IN
ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER THE SECURITIES ACT, OR PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES.


No. W- ______
 


Warrant to Purchase ________ Shares of
Common Stock (subject to adjustment)


 
WARRANT TO PURCHASE COMMON STOCK


of


MDU COMMUNICATIONS INTERNATIONAL, INC.




This Warrant (the “Warrant”) is issued to ____________________ or his, her or
its permitted assigns (“Holder”) by MDU COMMUNICATIONS INTERNATIONAL, INC., a
Delaware corporation (the “Company”), on September 11, 2006 (the “Warrant Issue
Date”) for agreed upon consideration, receipt of which is hereby acknowledged.


This Warrant is one of one or more Warrants of the same form and having the same
terms as this Warrant entitling the holders initially to purchase up to an
aggregate of ________ shares of Common Stock. In order to induce the Holder and
the other Lenders to enter into that certain Loan and Security Agreement dated
as of September 11, 2006 by and among MDU Communications (USA) Inc. and the
Lenders (including all annexes, exhibits and schedules thereto and as from time
to time amended, restated, supplemented or otherwise modified the “Loan
Agreement”). The Holder is entitled to certain benefits as set forth therein.
 
1.    Purchase Shares. Subject to the terms and conditions hereinafter set
forth, the Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify the
holder hereof in writing), to purchase from the Company up to ________ shares of
common stock, par value $0.001 per share (“Common Stock”), of the Company (the “
Warrant Share”) at the Exercise Price (defined below), subject to adjustment as
provided in Section 8 hereof.
 
2.    Exercise Price. The purchase price for the Warrant Share shall be $___ per
Warrant Share, as adjusted from time to time pursuant to Section 8 hereof (the
“Exercise Price”).
 
3.    Exercise Period. This Warrant may be exercised at any time after the date
hereof until 5:00 p.m., New York City time, September 11, 2011.
 
4.    Company's Obligation to Make Payments


(a)    The Company shall not declare, make or pay any dividend or other
distribution, whether in cash, securities or other property, with respect to its
Common Stock (a "Distribution") unless it concurrently makes a cash payment to
the holder of this Warrant equal to the product of (1) the amount of cash plus
the Fair Value of any property or securities distributed with respect to each
outstanding share of Common Stock multiplied by (2) the number of shares of
Common Stock then issuable upon exercise of this Warrant.


 
 

--------------------------------------------------------------------------------

 
 
(b)    Tag-Along Rights. Each holder of a Warrant shall have the right to tag
along in the sale of any Common Stock by the Company, in accordance with the
letter agreement addressed to each holder, and any assignee, transferee or
successor, a copy of which is attached hereto and made a part hereof.


(c)    "Fair Value" for the purposes hereunder means the fair value of the
appropriate security, property, assets, business or entity (taking into account
the value to such business or entity of any covenant not to compete in favor
thereof) as determined by an opinion of an independent investment banking firm
of national reputation (which may be the firm regularly retained by the Company)
selected by the Company and reasonably acceptable to the holder(s) of this
Warrant or, (who, if more than one, shall agree among themselves by a two-thirds
majority). In the case of any event which gives rise to a requirement to
determine "Fair Value" pursuant to this Warrant, the Company shall be
responsible for initiating the process by which Fair Value shall be determined
as promptly as practicable, but in any event within thirty (30) days, following
such event. Such investment banking firm shall determine the fair value of the
security, property, assets, business or entity, as the case may be, in question
and deliver its opinion in writing to the Company and to each such holder. The
determination so made shall be conclusive and binding on the Company and such
holders. The fees and expenses of any such determination made by such investment
banking firm shall be borne by the Company. In determining Fair Value, no
discount shall be imposed by reason of a minority ownership interest or the
illiquidity of the stock interest being valued. The Fair Value of the Warrant
Shares shall be determined (a) without regard to the fact that the Warrant
Shares may constitute a minority ownership interest in a closely held
corporation and (b) without taking into account any obligation of the Company to
repurchase the Warrant or the Warrant Shares pursuant to the terms of this
Warrant. Notwithstanding the foregoing, if the Company shall have effected a
public offering of Common Stock and the Common Stock is traded on a public
market, Fair Value means, with reference to the Warrant Shares, the Current
Market Price (as defined below) of the Common Stock as of any date of
determination.


5.    Method of Exercise. While this Warrant remains outstanding and exercisable
in accordance with Section 3 above, the Holder may exercise, in whole or in
part, the purchase rights evidenced hereby. Such exercise shall be effected by:
 
(a)    the surrender of the Warrant, together with a duly executed copy of the
form of Notice of Exercise attached hereto, to the Secretary of the Company at
its principal offices set forth on the signature page hereof; and


(b)    the payment in the form of a certified or bank cashier’s check payable to
the order of the Company in an amount equal to the Exercise Price multiplied by
the number of Warrant Shares for which this Warrant is being exercised. At the
option of such holder, payment of the Exercise Price may be made by deduction
from the number of shares delivered upon exercise of the Warrant of a number of
shares which has an aggregate Current Market Price on the date of exercise equal
to the aggregate Exercise Price for all shares to be purchased pursuant to this
Warrant.


(c)    "Current Market Price" as to any security on any date specified herein
means the average of the daily closing prices for the thirty (30) consecutive
trading days before such date excluding any trades which are not bona fide arm's
length transactions. Unless otherwise requested by the holder hereof, this
Warrant shall be deemed to have been exercised and such certificate or
certificates shall be deemed to have been issued, and the holder or transferee
so designated in the Notice of Exercise shall be deemed to have become the
holder of record of such shares for all purposes, as of the close of business on
the date on which each of the Notice of Exercise, payment of the Exercise Price
(unless a cashless exercise is being effected) and this Warrant are received by
the Company.
 
6.    Certificates for Shares. Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of Warrant
Shares so purchased shall be issued as soon as practicable thereafter (with
appropriate restrictive legends, if applicable), and in any event within six (6)
business days of the delivery of the Notice of Exercise.
 
 
2

--------------------------------------------------------------------------------

 
 
7.    Issuance of Shares. The Company covenants that the Warrant Shares, when
issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens, and charges
with respect to the issuance thereof.
 
8.    Adjustment of Exercise Price and Kind and Number of Shares. The number and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as follows:
 
(a)    Subdivisions, Combinations and Other Issuances. If the Company shall at
any time prior to the expiration of this Warrant (i) subdivide its Common Stock,
by split-up or otherwise, or combine its Common Stock, or (ii) issue additional
shares of its Common Stock or other equity securities as a dividend with respect
to any shares of its Common Stock; the number of shares of Common Stock issuable
on the exercise of this Warrant shall forthwith be proportionately increased in
the case of a subdivision (by stock split, stock dividend or otherwise), or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price payable per share, but the aggregate
Exercise Price payable for the total number of Warrant Shares purchasable under
this Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 8(a) shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend. In the event of a Dilutive Transaction (as defined below), the number
of Warrant Shares thereafter purchasable upon exercise of each Warrant shall be
determined by multiplying the number of shares of Common Stock theretofore
purchasable upon exercise of such Warrant by a fraction, the numerator of which
is shall be the fully-diluted number of shares of Common Stock outstanding
immediately after such sale or issuance and the denominator of which shall be
the fully-diluted number of shares of Common Stock outstanding immediately prior
to such sale or issuance plus the number of shares of Common Stock which the
aggregate consideration received for such sale or issuance would purchase at the
greater of (i) the Exercise Price per share then in effect or (ii) the then Fair
Value per share. “Aggregate consideration received” shall include the premium or
other consideration to be paid upon the exercise or conversion of any security
convertible into Common Stock. "Dilutive Transaction" shall mean any issuance by
the Company (exclusive of issuances and transactions with current employees)
after the Closing Date of shares of Common Stock (or Stock Purchase Rights or
Convertible Securities that would permit the purchase of Common Stock) for a
consideration less than the greater of (i) the Exercise Price per share then in
effect or (ii) the then Fair Value per share. Within twenty (20) days after the
receipt of such a notice, (i) the Company shall issue to the holder of this
Warrant, for no additional consideration, additional warrants to acquire, at an
exercise price equal to the proposed sale price of the shares being issued, a
number of shares of Common Stock equal to the number of shares then being issued
by the Company multiplied by such holder's percentage of the then total number
of outstanding shares of Common Stock represented by the then outstanding
Warrant and (ii) the holder of issued Warrant Shares shall have the right (but
not the obligation) to inform the Company in writing that such holder elects to
have issued to it, at the price equal to the proposed sale price of the other
shares then being issued, a number of shares of Common Stock equal to the number
of other shares then being issued multiplied by the percentage of the total
number of outstanding shares of Common Stock represented by the issued warrant
shares then held by the holder.
 
(b)    Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the Common Stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 8(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant (subject to adjustment of the
Exercise Price as provided in Section 8), the kind and amount of shares of stock
and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate Exercise Price shall remain the
same.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)    Fundamental Transactions. If, at any time while this Warrant is
outstanding, (1) the Company effects any merger or consolidation of the Company
with or into another person or entity, (2) the Company effects any sale of all
or substantially all of its assets in one or a series of related transactions,
(3) any tender offer or exchange offer (whether by the Company or another person
or entity) is completed pursuant to which holders of Common Stock are permitted
to tender or exchange their shares for other securities, cash or property, or
(4) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then the Holder shall have the right to
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the Warrant Shares immediately theretofore issuable
upon exercise of the Warrant, such shares of stock, securities or assets
(including cash) as would have been issuable or payable with respect to or in
exchange for a number of Warrant Shares equal to the number of Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, had such
Fundamental Transaction not taken place.
 
(d)    Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the holder of such event and
of the number of shares of Common Stock or other securities or property
thereafter purchasable upon exercise of this Warrant.
 
(e)  Issuance of New Warrant. Upon the occurrence of any of the events listed in
this Section 8 that results in an adjustment of the type, number or exercise
price of the securities underlying this Warrant, the Holder shall have the right
to receive a new warrant reflecting such adjustment upon the Holder tendering
this Warrant in exchange. The new warrant shall otherwise have terms identical
to this Warrant.
 
9.    Covenants and Conditions.
 
(a)    No Impairment. Pursuant to the terms and conditions of this Warrant,
Company shall: (i) reserve an appropriate number of shares of Company’s Common
Stock to facilitate the issuance of shares to Holder pursuant to this Warrant,
(ii) not take any action that would materially impair Company’s ability to
comply with the terms of the Warrant, and (iii) provide Holder with at least ten
(10) days prior written notice of the record date for any proposed dividend or
distribution by the Company.
 
(b)    Registration Rights Agreement. The Company and the Holder shall enter
into a Registration Rights Agreement (the “Registration Rights Agreement”)
simultaneously with the execution of the Warrant on terms mutually agreeable to
both parties.
 
10.    No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect, unless such cash payment is less
than one dollar ($1.00).
 
11.    No Stockholder Rights. Prior to exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder with respect to the shares
of Common Stock issuable on the exercise hereof, including (without limitation)
the right to vote such shares of Common Stock, receive dividends or other
distributions thereon, exercise preemptive rights or be notified of stockholder
meetings, and such holder shall not be entitled to any notice or other
communication concerning the business or affairs of the Company. However,
nothing in this Section 11 shall limit the right of the Holder to be provided
the notices required under this Warrant.
 
 
4

--------------------------------------------------------------------------------

 
 
12.    Successors and Assigns. The terms and provisions of this Warrant shall
inure to the benefit of, and be binding upon, the Company and the Holder and
their respective successors and assigns.
 
13.    Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder. Any waiver or amendment effected in
accordance with this Section shall be binding upon each holder of any shares of
Common Stock purchased under this Warrant at the time outstanding (including
securities into which such shares have been converted), each future holder of
all such Shares, and the Company.
 
14.    Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if delivered via fax, personally or by nationally recognized
overnight courier service or sent by registered or certified mail, return
receipt requested, addressed to such address as may be given herein, and, except
as otherwise noted herein, must be addressed as follows:
 
    if to the Company, to:
 
    MDU Communications International, Inc.
    60-D Commerce Way
    Totowa, New Jersey 07512
    Attn: Sheldon Nelson
    Facsimile: (973) 237-9499
 
if to the Holder, to the Holder’s address as set forth on the Holder's signature
page to the Purchase Agreement, marked for attention as there indicated,
 
or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance with the provisions of
this Section 15. Any such notice or communication will be deemed to have been
received: (A) in the case of facsimile, e-mail or personal delivery, on the date
of such delivery; (B) in the case of nationally-recognized overnight courier, on
the next business day after the date sent; and (C) if by registered or certified
mail, on the third business day following the date postmarked.
 
15.    Attorneys’ Fees. If any action of law or equity is necessary to enforce
or interpret the terms of this Warrant, the prevailing party shall be entitled
to its reasonable attorneys’ fees, costs and disbursements in addition to any
other relief to which it may be entitled.
 
16.    Captions. The section and subsection headings of this Warrant are
inserted for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.
 
17.    Governing Law. This Warrant shall be governed by the laws of the State of
New York, without regard to the provisions thereof relating to conflict of laws.


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, MDU Communications International, Inc. caused this Warrant
to be executed by an officer thereunto duly authorized.

        MDU COMMUNICATIONS INTERNATIONAL, INC.  
   
   
  Date: __________________ By:      

--------------------------------------------------------------------------------

Sheldon Nelson   President and Chief Executive Officer



Attest:  
   
By: _____________________________  
Name: ___________________________ 
Title: ____________________________
 
 
6

--------------------------------------------------------------------------------

 
 
(a)    NOTICE OF EXERCISE
 

To:
MDU Communications International, Inc.

Attn:
Corporate Secretary

 
The undersigned hereby elects to:
 
Purchase _________________ shares of Common Stock of MDU Communications
International, Inc., pursuant to the terms of the attached Warrant and payment
of the Exercise Price per share required under such Warrant accompanying this
notice.
 
The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for its own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.
 

  HOLDER:       
By: _____________________________  
Name: ___________________________ 
Title: ____________________________ 

 
Address:


Date:    


Name in which shares should be registered:


 
7

--------------------------------------------------------------------------------

 
 
TAG-ALONG RIGHTS AGREEMENT


To Each Holder of a Warrant to Purchase Common Stock of MDU Communications
International, Inc. and all Assignees, Transferees and Successors of such
Holder:


Reference is made to the Warrants to Purchase Common Stock of MDU Communications
International, Inc (the "Warrant(s)") issued pursuant to the Loan and Security
Agreement between MDU Communications (USA), Inc. and _______________________
dated as of September 11, 2006. All capitalized terms used in this agreement
which are defined in the Warrants are used as defined in the Warrants unless the
context otherwise requires.


The undersigned, MDU Communications International, Inc., a Delaware corporation
("MDUC"), warrants, covenants and agrees with the holders of the Warrants, their
assignees, transferees and successors (the "Warrantholders") as follows:


If the undersigned proposes any sale (other than pursuant to a public offering)
(a "Sale") of Common Stock ("Common Stock") (or any securities convertible into
or exercisable or exchangeable for Common Stock), that in total exceeds thirty
percent (30%) of the then issued and outstanding number of shares of Common
Stock, then it shall permit each Warrantholder to participate as a seller in
such transaction such that such Warrantholder exercising his or its right of
co-sale hereunder shall be entitled to sell a percentage of the Warrants which,
if exercised, would equal one share of Common Stock that the proposed purchaser
(a "Proposed Purchaser") is willing to acquire in the transaction, times his or
its respective percentage ownership, immediately prior to the sale, of all
outstanding common stock of all classes (assuming for purposes hereof full
exercise of all options, warrants and rights to acquire Common Stock of any
class, including, without limitation, the Warrants).


(a)    The undersigned shall give each Warrantholder written notice of a
proposed Sale of Common Stock not less than 15 days before such Sale is to take
place. The notice ("Sale Notice") shall set forth:


(i)    the name and address of the Proposed Purchaser,


(ii)    the name and address of each Warrantholder as shown on the records of
the Company, the number of Warrants held by each Warrantholder, and the number
of shares of Common Stock underlying each such Warrant,


(iii)    the number of shares of Common Stock proposed to be transferred and the
number of shares issuable upon conversion, exercise or exchange of any other
securities to be transferred by the undersigned,


(iv)    the proposed amount and form of consideration and terms and conditions
of payment offered by such Proposed Purchaser, and


(v)    the signed agreement of the Proposed Purchaser acknowledging that he or
it has been informed of this letter agreement and has agreed to purchase
Warrants in accordance with the terms hereof.


(b)    The tag-along rights provided in this agreement may be exercised by any
Warrantholder (an "Electing Warrantholder") by delivery of a written notice (the
"Tag-Along-Notice") to the undersigned (with a copy to each other Warrantholder)
within 30 days after receipt of the Sale Notice. The Tag-Along Notice shall
state the number of Warrants which the Warrantholder wishes to include in such
sale to the Proposed Purchaser.


 
8

--------------------------------------------------------------------------------

 
 
(c)    The Proposed Purchaser shall purchase from each Electing Warrantholder
the number of Warrants (or portion thereof) which, if exercised, would be equal
to the number of shares of Common Stock derived by multiplying (x) the number of
shares of Common Stock plus the number of shares issuable upon conversion,
exercise or exchange of any other securities to be purchased by the Proposed
Purchaser by a fraction (y) the numerator of which is the number of shares of
Common Stock such Electing Warrantholder wishes to transfer and the denominator
of which is the total number of underlying shares of all outstanding and Common
Stock (assuming for purposes hereof full exercise of all options, warrants and
rights to acquire Common Stock of any class, including, without limitation, the
Warrants).


(d)    Any Warrants purchased from the Warrantholders pursuant to this agreement
shall be purchased at the same price per share (less the Warrant Exercise Price)
and otherwise on the same terms and conditions as the proposed Sale (it being
understood and agreed that such terms and conditions do not include the making
of any representations and warranties, indemnities or other similar Agreements
other than representations, warranties and indemnities as to the ownership of
such Warrants and the due authority to sell such Warrants).
 

        MDU COMMUNICATIONS INTERNATIONAL, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Sheldon Nelson  
President and Chief Executive Office


 
9

--------------------------------------------------------------------------------

 
 

 